Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant's argument toward the combination of Peters and Darshan and Harris and Buchanan, examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding Applicant’s arguments toward primary reference Peters and that Figures 3, 4 of Peters being not drawn scale, examiner respectfully notes that the claim does not limit the breakdown voltage by any quantity/value and further notes that Peters also discloses in Paragraph 13, “….the avalanche diode 102 has a breakdown voltage of VZ, and the SIDACtor 104 has a breakdown voltage of VSO. In one implementation, VZ is equal to or nominally higher than a supply voltage provided at least one of the first input terminal 106 and the second input terminal 108” and Figures 4-5 show the breakdown characteristics of 102/202 and 104/204 including the breakdown voltages Vz and Vso. Peters’ Figure 4 shows breakdown region 400 of Vso relatively at a higher voltage than the breakdown region 300 of Vz in Figure 3 and the total of Vz and Vso is at least twice higher than the recited “a supply voltage provided at least one of the first input terminal 106 and the second input terminal 108” of Paragraph 13.

Regarding Applicant’s arguments toward the combination of Harris and Buchanan are similarly directed to the secondary reference Buchanan, and the arguments are not found persuasive, as the primary reference Harris are mostly relied upon to meet argued upon limitations of breakdown voltages, and secondary reference Buchanan are primarily relied upon for the teaching of voltage magnitudes of load dump transients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 3/22/2021